          Case 4:20-cv-01246-KGB Document 9 Filed 02/09/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

WENDY KILPATRICK                                                                       PLAINTIFF
ADC #717910

v.                                Case No. 4:20-cv-01246-KGB

DOES, et al.                                                                       DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 8). Plaintiff Wendy Kilpatrick has not filed any

objections, and the time to file objections has passed. Accordingly, after careful consideration, the

Court concludes that the Proposed Findings and Recommendations should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects (Id.). The Court

dismisses without prejudice Ms. Kilpatrick’s amended complaint for failure to state a claim on

which relief can be granted (Dkt. No. 7). The Court finds that this dismissal shall count as a

“strike” pursuant to 28 U.S.C. § 1915(g). The Court also certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an in forma pauperis appeal from this Order would not be in good faith.

       It is so ordered this the 9th day of February, 2021.


                                                              _____________________________
                                                              Kristine G. Baker
                                                              United States District Judge
